
	
		II
		111th CONGRESS
		2d Session
		S. 3030
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Public Works and Economic
		  Development Act of 1965 to eliminate cost-sharing requirements in connection
		  with economic adjustment grants made to assist communities that have suffered
		  economic injury as a result of military base closures and realignments, defense
		  contractor reductions in force, and Department of Energy defense-related
		  funding reductions.
	
	
		1.Elimination of cost-sharing requirements
			 for certain economic adjustment grantsSection 204(c) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended by adding at
			 the end the following:
			
				(4)Certain economic adjustment
				grantsIn the case of a grant
				made under section 209 to a community that has suffered economic injury as a
				result of a military base closure or realignment, defense contractor reduction
				in force, or Department of Energy defense-related funding reduction, the
				Federal share of the cost of the project assisted by the grant shall be 100
				percent instead of the percentage specified in subsection
				(a).
				.
		
